

116 HR 7788 IH: Enabling Online and Virtual Workforce Training Act
U.S. House of Representatives
2020-07-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7788IN THE HOUSE OF REPRESENTATIVESJuly 24, 2020Mr. Smucker introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo temporarily enable qualified training providers to provide online and virtual training services, and for other purposes.1.Short titleThis Act may be cited as the Enabling Online and Virtual Workforce Training Act.2.Temporary provision of eligibility for certain training providers(a)In generalDuring the period beginning on the date of enactment of this Act and ending on December 31, 2020, notwithstanding section 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152), a covered provider of training services described in subsection (b)(1) that is approved by a State board or local board to be eligible to receive funds provided under section 133(b) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3173(b)) for the provision of such training services in a local area in the State shall be deemed so eligible.(b)Covered provider definedIn this section, the term covered provider means an entity that—(1)offers a program of training services that leads to a recognized postsecondary credential;(2)has been in existence for not less than 2 years prior to receiving approval under subsection (a); and(3)as of June 1, 2020, was included, in at least 2 States, on the list of providers of training services described in subsection (d) of section 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152) determined to be eligible to offer a program of training services under such section 122.(c)PriorityIn approving covered providers under subsection (a), a State board or local board shall be encouraged to consider providers of qualified online training services (as defined in section 122(b)(5) of the Workforce Innovation and Opportunity Act, as added by this Act). 3.Providers of qualified online training servicesSection 122 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3152) is amended—(1)in subsection (a)(3), by adding at the end the following: A provider of qualified online training services shall be included and maintained on the list of eligible providers of training services described in subsection (d) so long as such provider complies with the criteria, information requirements, and procedures established under this section.; and(2)in subsection (b), by adding at the end the following:(5)Provider of qualified online training services(A)In generalIn establishing criteria, information requirements, or procedures under this section, a Governor, State board, or local board may not require a provider of qualified online training services, in providing such qualified online training services, to—(i)maintain a physical presence in a State or local area; or (ii)in the case of a provider that is an organization described in section 501(c) of the Internal Revenue Code and is exempt from taxation under section 501(a) of such Code, be a provider described in subsection (a)(2).(B)Qualified online training servicesIn this subsection, the term qualified online training services means training services that—(i)are provided over the internet or through other forms of electronic communication; and(ii)lead to a recognized postsecondary credential..4.Sense of Congress It is the sense of Congress that—(1)the COVID–19 pandemic has created significant challenges in the nation’s labor market that will likely have lasting effects;(2)millions of individuals cannot enroll or participate in workforce training programs due to restrictions on movement related to the pandemic;(3)online and virtual training services can help workers learn new skills, particularly during pandemic-related closures and for in-demand industry sectors such as information technology and cybersecurity;(4)Congress has previously recognized the need to ensure access to online and virtual training services, including through section 122(b)(1)(B) of the Workforce Investment and Opportunity Act (29 U.S.C. 3152(b)(1)(B));(5)some State governments, State workforce boards, or local workforce boards have established eligibility criteria or other procedures that make it difficult or impossible for providers of online and virtual training services to qualify as eligible training providers, such as physical presence requirements; and(6)all State governments, State workforce boards, and local workforce boards should move promptly to make programs of online and virtual training services available to individuals residing in their areas.5.DefinitionsExcept as otherwise provided, the terms in this Act have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).